FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PHILOMENE LONG, surviving spouse          
and heir-at-law of JOHN THOMAS                   No. 04-55463
IDLET, deceased,                                   D.C. No.
                 Plaintiff-Appellant,
                                              CV 03-00531 DSF
                 v.                                (PLAx).
COUNTY OF   LOS ANGELES,                          OPINION
               Defendant-Appellee.
                                          
         Appeal from the United States District Court
            for the Central District of California
          Dale S. Fischer, District Judge, Presiding

                  Argued and Submitted
           December 5, 2005—Pasadena, California

                      Filed March 28, 2006

    Before: Stephen Reinhardt and Johnnie B. Rawlinson,
    Circuit Judges, and Claudia Wilken*, District Judge.

                    Opinion by Judge Wilken




  *The Honorable Claudia Wilken, United States, District Judge for the
Northern District of California, sitting by designation.

                                3341
               LONG v. COUNTY OF LOS ANGELES             3345


                         COUNSEL

Robert Berke, Law Offices of Robert Berke, Santa Monica,
California, for the plaintiff-appellant.

Mildred O’Linn and Janine McMillion, Manning & Marder
Kass, Ellrod, Ramirez, LLP, Los Angeles, California for the
defendant-appellee.

Martin Stein, Alison Turner and Eric R. Cioffi, Greines, Mar-
tin, Stein & Richland, LLP, for the defendant-appellee.


                         OPINION

WILKEN, Disrict Judge:

   John Thomas Idlet, the decedent, reported to the Los Ange-
les County Jail on March 11, 2002, to begin a 120-day jail
sentence. Mr. Idlet was seventy-one years old and suffered
from congestive heart failure and other ailments. Over the
next eighteen days Mr. Idlet’s medical condition deteriorated.
Although nurses saw him several times during that period,
3346              LONG v. COUNTY OF LOS ANGELES
there is no record of a doctor’s examination until the early
morning of March 29, 2002, hours before he died of cardiac
arrest.

   Mr. Idlet’s wife, the Plaintiff and Appellant in this action,
filed a complaint, based on 42 U.S.C. § 1983. The district
court dismissed all of the claims against all of the defendants
except the County, against whom Appellant asserted munici-
pal liability for failing adequately to train jail medical staff
and failing to implement necessary medical policies, leading
to the denial of adequate medical care which resulted in Mr.
Idlet’s death. The County moved for summary judgment.

   The district court granted the County’s motion and found
that, while a triable issue of fact existed as to whether jail
medical staff had deprived Mr. Idlet of constitutionally ade-
quate medical care, summary judgment as to the County was
appropriate because, under Monell v. Department of Social
Services, 436 U.S. 658 (1978), Appellant had failed to raise
a triable issue as to whether the County had a policy of delib-
erate indifference to prisoners’ medical needs. Appellant
appeals the district court’s grant of summary judgment, argu-
ing that triable issues of fact exist on the matter of municipal
liability.

   We hold that Appellant has presented sufficient evidence to
create a triable issue regarding the County’s liability for Mr.
Idlet’s death. Accordingly, we reverse the district court’s
order granting summary judgment and remand for further pro-
ceedings.

                 FACTUAL BACKGROUND

  Except as noted, the following facts are undisputed.1 On
  1
    The statement of facts is drawn from the County’s Separate Statement
of Undisputed Facts filed in support of the motion for summary judgment,
which the district court found to be uncontroverted, and from the facts
stated in Appellant’s responses to the County’s undisputed facts, which
the district court accepted as true for purposes of the motion.
               LONG v. COUNTY OF LOS ANGELES              3347
March 11, 2002, when the seventy-one year old Mr. Idlet
reported to the County Jail to begin serving his 120-day jail
sentence, he weighed more than 350 pounds and, as noted
above, suffered from congestive heart failure and other ail-
ments. From 1998 until March 11, 2002, Mr. Idlet had been
under the care of Dr. Kenneth Rosenfeld of the Veterans
Administration Greater Los Angeles Healthcare System (VA).
During that period Dr. Rosenfeld closely monitored Mr.
Idlet’s condition and adjusted his medications in conjunction
with an overall care plan that included supervised exercise
and diet. While under Dr. Rosenfeld’s care Mr. Idlet had no
major hospitalizations or complications of his illness.

   On March 7, 2002, four days before Mr. Idlet reported to
the County Jail, his attorney wrote a letter to the Director of
the County Jail Medical Services Division, explaining Mr.
Idlet’s medical condition and his need for monitoring, listing
his medications and noting Dr. Rosenfeld’s assessment “that
without close supervision of both medication and exercise,
Mr. Idlet’s death will be imminent.” On March 11, 2002, the
date Mr. Idlet was admitted to the County Jail, the committing
superior court judge issued an order directing the County Jail
to provide Mr. Idlet with a medical examination and to advise
the court of the results. The court attached to the order two
letters from Dr. Rosenfeld which outlined Mr. Idlet’s medical
needs.

   On March 12, 2002, Mr. Idlet was transferred to the hospi-
tal ward at the County Jail. On that same day a jail physician
ordered that he be transferred to the County Jail’s Medical
Services Bureau (MSB), a correctional treatment facility des-
ignated to provide health care to prisoners who do not require
acute care services but are in need of professionally super-
vised health care. The MSB is not a licensed acute care facil-
ity. It is not staffed with physicians around the clock—they
are present from 6:00 a.m. until 8:00 p.m. on weekdays, and
during the remaining hours and on weekends a physician is on
3348              LONG v. COUNTY OF LOS ANGELES
call—and in 2002 it did not have cardiac monitors or a radiol-
ogist available.

  Mr. Idlet was admitted to the MSB on March 13, 2002. The
nurses were instructed to monitor him for any changes in
mental, sensory and motor functions, to assess him for signs
and symptoms of acute cardiac distress such as chest pains
and shortness of breath, and to notify a doctor as needed.

   The parties differ in their characterization of the care
received by Mr. Idlet while he was in the MSB. The County
asserts that the conditions in the MSB were “not essentially
different from being in a hospital bed in a hospital facility,”
and that the MSB medical staff consistently took care of Mr.
Idlet’s medical needs. Appellant presents affidavits, deposi-
tion testimony and other evidence to support the assertion that
Mr. Idlet’s care was inadequate, and highlights the following
facts.

   Upon admission to the MSB on March 13, Mr. Idlet was
not assigned promptly to a bed and was forced to wait for
thirty-eight hours in a wheelchair, during which time he did
not receive his required medications. On March 15, the nurse
called the on-call physician with a report that Mr. Idlet’s feet
were red and swollen with 3+ edema2; however, a physician
did not see him. On March 18, the nurse recorded that Mr.
Idlet was short of breath with labored respiration and a pulse
of 100 beats per minute, but the nurse did not call the doctor.
On March 19, the nurse recorded that Mr. Idlet claimed he got
short of breath when walking a short distance and that both
of his feet were swollen and slightly red, but the nurse did not
refer him to a doctor.

   On March 21, Mr. Idlet asked to be seen by the doctor
  2
    Swelling of the extremities which results from congestive heart failure
is called peripheral edema. According to the declaration of Appellant’s
expert, Dr. Alberta Warner, the most severe level of swelling is 4+.
                LONG v. COUNTY OF LOS ANGELES              3349
because “[m]y leg is getting worse, “and the nurse recorded
that he had “an enlarged abdomen, hard to touch. Noted both
lower legs swollen with redness to the feet. (Pitting edema).”
Later in the day the nurse recorded increased swelling and
placed Mr. Idlet on the doctor’s line for evaluation, but a doc-
tor did not see him that day. On March 22, Dr. Wallace
entered a progress note that Mr. Idlet’s dose of Lasix (a
diuretic) was increased. The progress note does not indicate
that Mr. Idlet was actually seen by a physician.

   On March 25, Mr. Idlet’s medications were withheld with-
out reason. On March 26, the nurse recorded that Mr. Idlet’s
left foot was red and swollen and that he was coughing. A
physician was called but did not see Mr. Idlet, who was
instead referred for evaluation to the medical line, where his
heart rate was recorded as 115. Shortly thereafter Mr. Idlet
was seen by Dr. Wallace who recorded right leg swelling but
did not mention the increased heart rate.

   On March 28, Mr. Idlet fell while trying to get to the bath-
room. There is no documented examination by a doctor and
only a skin examination was conducted by the nurse, even
though Mr. Idlet was on Coumadin, a blood thinner, and so
would be at risk for internal bleeding after a fall. Approxi-
mately five hours later the nurse recorded that Mr. Idlet was
“very swollen,” that he had a bedsore on his tailbone, and that
he was short of breath. The nurse’s notes state that Mr. Idlet
was seen by a doctor but there are no doctor’s notes. Mr. Idlet
was placed on high flow oxygen. At 8:03 p.m. on March 28,
Mr. Idlet refused further oxygen therapy although it was
offered to him by a nurse. The nurse’s notes state that Mr.
Idlet refused oxygen and then was presented with a release
from responsibility, which he signed.

   At 9:34 p.m. on March 28, the nurse recorded that Mr. Idlet
had “low brown urine output” and bilateral crackles on the
lung fields, but no doctor was called. According to Appel-
lant’s expert doctors, Dr. Alberta Warner, the chair of the car-
3350            LONG v. COUNTY OF LOS ANGELES
diology department at the VA, and Dr. Rosenfeld, Mr. Idlet’s
treating physician at the VA, these signs indicate decompen-
sated congestive heart failure. Less than one hour later, Mr.
Idlet was found on the floor, having defecated on himself;
three staff members were unable to get him back on the bed.
The nurse’s notes state that Mr. Idlet had severe ascites, or
fluid, in the belly, which hindered moving him; still, no doc-
tor came to examine him. Because the medical staff was
unable to move him from the floor to his bed, Dr. Johnson,
without seeing Mr. Idlet, ordered him to be moved from the
floor onto an eggcrate mattress.

   On March 29, the nurse recorded findings of congestive
heart failure (diminished breath sounds, moist coughing,
shortness of breath), a severe decrease in oxygen saturation
and low blood pressure. Dr. Johnson was called and ordered
Mr. Idlet’s transfer to the hospital by ambulance, which
occurred at 12:44 a.m. Mr. Idlet suffered cardiac arrest and
died at the hospital on March 29 at 2:56 p.m. The autopsy
report states that Mr. Idlet died from decompensated conges-
tive heart failure and pulmonary edema.

   When Mr. Idlet was in the MSB, written County Jail poli-
cies required physicians to write, sign and date all orders; to
complete an admitting order outlining the level of care, diet,
diagnosis, and level of activity for the inmate; to re-evaluate
the inmate at least every thirty days or upon change of attend-
ing physician and upon transfer; to complete medical record
progress notes at least every three days; and to complete a
written history and physical examination of the inmate. Writ-
ten policy also required registered nurses to write admission
notes; to identify the inmate’s care needs based upon an initial
written and continuing assessment, with input as necessary
from health professionals involved in the inmate’s care; to
develop an individual written patient care plan; to review,
evaluate and update the patient care plan, as necessary; to
document implementation of the care plan, the inmate’s
response to care, and changes in the inmate’s symptoms of
               LONG v. COUNTY OF LOS ANGELES             3351
behavior; and to document on every shift the inmate’s physi-
cal condition, mental status, lab data or any other pertinent
medical findings. With respect to both doctors and nurses,
written County Jail policy provided, “All persons within each
discipline shall adhere to State licensing regulations govern-
ing the policy and procedures of Medical Services.”

   According to the depositions of MSB medical staff and
written jail policies, whether an inmate should be transferred
to another facility depends on the judgment of the physician
reviewing the inmate’s health status and any transfer must be
ordered by a physician. If an inmate suffers from an unstable
acute medical problem, transfer to the Los Angeles County
Medical Center is required. When such conditions as chest
pain and acute onset or exacerbations of shortness of breath
are present, immediate emergency transport by a 911 parame-
dic is required.

PROCEDURAL BACKGROUND AND JURISDICTION

   Appellant filed her complaint originally in Los Angeles
County Superior Court. The complaint alleged a violation of
42 U.S.C. § 1983 and State law claims for negligence and
negligent hiring. The County, Does 1-20 and four individuals
were named as defendants. The County removed the action to
the district court, and the district court dismissed the case
against all defendants except the County. Subsequently, the
district court permitted Appellant to amend the complaint to
assert State law claims of negligence against two County Jail
doctors.

  After the district court granted the County’s motion for
summary judgment on the § 1983 claim and dismissed the
action as to the County, the remaining complaint contained
only State law claims which, pursuant to stipulation of the
parties under 28 U.S.C. § 1367(c)(3), the district court dis-
missed without prejudice. Appellant filed a timely notice of
appeal. This court has jurisdiction over the appeal under 28
3352               LONG v. COUNTY OF LOS ANGELES
U.S.C. § 1291 because the order appealed from is a final deci-
sion of the district court.3

                    STANDARD OF REVIEW

  We review de novo the district court’s order granting sum-
mary judgment. See Buono v. Norton, 371 F.3d 543, 545 (9th
Cir. 2004). This court’s review is governed by the same stan-
dard used by the district court under Federal Rule of Civil
Procedure 56(c). Suzuki Motor Corp. v. Consumers Union,
Inc., 330 F.3d 1110, 1131 (9th Cir.), cert. denied, 540 U.S.
3
     A separate judgment on the order granting summary judgment was not
issued, as required by Federal Rule of Civil Procedure 58(a)(1), and
entered on the docket, as required by Federal Rule of Civil Procedure
79(a). However, “neither the Supreme Court nor this court views satisfac-
tion of Rule 58 as a prerequisite to appeal.” Casey v. Albertson’s, Inc., 362
F.3d 1254, 1258 (9th Cir.), cert. denied, 543 U.S. 870 (2004) (quoting
Kirkland v. Legion Ins. Co., 343 F.3d 1135, 1140 (9th Cir. 2003)). Rather,
where the district court’s order is a full adjudication of the issues and
clearly evidences the judge’s intention that it be the court’s final act in the
matter, the filing of an appeal, in conjunction with the parties proceeding
before the appellate court as if a separate judgment had been entered, indi-
cates an acknowledgment by the parties that a final judgment has been
entered. Id. at 1259. A mechanical application of Rule 58 is not required
when the parties and the judge all have indicated that they treat a district
court entry as a final, separate judgment. Id.
   Here, the district court’s March 5, 2004, order granting summary judg-
ment fully adjudicated all claims against the County. Three days later, on
March 8, 2004, the district court dismissed the remaining supplemental
claims against the individual defendants, thus terminating the action. On
March 9, 2004, Appellant filed her notice of appeal. The parties have pro-
ceeded as if a separate judgment had been entered. Accordingly, Rule 58
does not require dismissal of the appeal. Moreover, the appeal is timely
because the entry of judgment became effective 150 days after entry of the
district court’s order granting summary judgment. See Ford v. MCI
Commc’ns Corp. Health & Welfare Plan, 399 F.3d 1076, 1081 (9th Cir.
2005). The fact that Appellant filed her notice of appeal before the entry
of judgment under the terms of Rule 58 is not problematic; Federal Rule
of Appellate Procedure 4(a)(2) provides that the filing of a premature
notice of appeal “ ‘is treated as filed on the date of and after the entry.’ ”
Id. (quoting Fed. R. App. P. 4(a)(2)).
                LONG v. COUNTY OF LOS ANGELES                3353
983 (2003). We must determine, viewing the evidence in the
light most favorable to the non-moving party, whether there
are any genuine issues of material fact and whether the district
court correctly applied the relevant substantive law. Olsen v.
Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir. 2004).
Material facts are those which may affect the outcome of the
case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986). A dispute as to a material fact is genuine if there is
sufficient evidence for a reasonable jury to return a verdict for
the non-moving party. Id.

   The moving party has the burden of showing the absence
of any genuine issue of fact. Adickes v. S.H. Kress & Co., 398
U.S. 144, 153 (1970). To defeat summary judgment the non-
moving party must go beyond the pleadings and, by its own
affidavits or discovery, “set forth specific facts showing that
there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). If the
non-moving party fails to make this showing, “the moving
party is entitled to judgment as a matter of law.” Celotex
Corp. v. Catrett, 477 U.S. 317, 323 (1986).

                        DISCUSSION

   [1] “[T]he treatment a prisoner receives in prison and the
conditions under which he is confined are subject to scrutiny
under the Eighth Amendment.” Helling v. McKinney, 509
U.S. 25, 31 (1993). Deliberate indifference to a prisoner’s
serious medical needs violates the Eighth Amendment’s pro-
scription against cruel and unusual punishment. Estelle v.
Gamble, 429 U.S. 97, 104 (1976).

   Title 42 U.S.C. § 1983 provides a cause of action for the
“deprivation of any rights, privileges, or immunities secured
by the Constitution and laws” of the United States. To state
a claim under § 1983, a plaintiff must allege two essential ele-
ments: (1) that a right secured by the Constitution or laws of
the United States was violated, and (2) that the alleged viola-
3354             LONG v. COUNTY OF LOS ANGELES
tion was committed by a person acting under the color of
State law. West v. Atkins, 487 U.S. 42, 48 (1988).

   [2] Municipalities are “persons” under 42 U.S.C. § 1983
and thus may be liable for causing a constitutional depriva-
tion. Monell, 436 U.S. at 690. A municipality may not be sued
under § 1983 solely because an injury was inflicted by its
employees or agents, however. Id. at 694. Instead, it is only
when execution of a government’s policy or custom inflicts
the injury that the municipality as an entity is responsible. Id.
A policy is “ ‘a deliberate choice to follow a course of action
. . . made from among various alternatives by the official or
officials responsible for establishing final policy with respect
to the subject matter in question.’ ” Fairley v. Luman, 281
F.3d 913, 918 (9th Cir. 2002) (per curiam) (citing Oviatt v.
Pearce, 954 F.2d 1470, 1477 (9th Cir. 1992) (quoting Pem-
baur v. City of Cincinnati, 475 U.S. 469, 483 (1986)).

   [3] A policy can be one of action or inaction. See City of
Canton v. Harris, 489 U.S. 378, 388 (1989). Under Canton,
a plaintiff can allege that through its omissions the municipal-
ity is responsible for a constitutional violation committed by
one of its employees, even though the municipality’s policies
were facially constitutional, the municipality did not direct the
employee to take the unconstitutional action, and the munici-
pality did not have the state of mind required to prove the
underlying violation. Id. at 387-89. To impose liability against
a county for its failure to act, a plaintiff must show: (1) that
a county employee violated the plaintiff’s constitutional
rights; (2) that the county has customs or policies that amount
to deliberate indifference; and (3) that these customs or poli-
cies were the moving force behind the employee’s violation
of constitutional rights. Gibson v. County of Washoe, 290
F.3d 1175, 1193-94 (9th Cir. 2002), cert. denied, 537 U.S.
1106 (2003).

A.     Deprivation of a Constitutional Right

  [4] In the present case, the district court concluded that
Appellant had raised a genuine issue of triable fact regarding
                    LONG v. COUNTY OF LOS ANGELES           3355
whether MSB medical staff acted with deliberate indifference
to Mr. Idlet’s serious medical needs, in violation of the Eighth
Amendment. This finding is not disputed by either party.
Thus, Appellant has alleged facts from which a jury could
find that Mr. Idlet suffered a constitutional deprivation.

B.        Deliberate Indifference

   Appellant alleges that the County is liable for deliberate
indifference to Mr. Idlet’s serious medical needs because of
its policies of inaction in the following areas: (1) its failure
adequately to train MSB medical staff, and (2) an absence of
adequate general policies to guide the medical staff’s exercise
of its professionally-informed discretion.

     1.    Failure to train

   [5] A municipality’s failure to train an employee who has
caused a constitutional violation can be the basis for § 1983
liability where the failure to train amounts to deliberate indif-
ference to the rights of persons with whom the employee
comes into contact. See Canton, 489 U.S. at 388. The issue is
whether the training program is adequate and, if it is not,
whether such inadequate training can justifiably be said to
represent municipal policy. Id. at 390.

   In Board of County Commissioners v. Brown, 520 U.S. 397
(1997), the Supreme Court discussed the circumstances under
which inadequate training can be the basis for municipal lia-
bility. The first is a deficient training program, “intended to
apply over time to multiple employees.” Id. at 407 (citation
omitted). The continued adherence by policymakers “to an
approach that they know or should know has failed to prevent
tortious conduct by employees may establish the conscious
disregard for the consequences of their action—the ‘deliberate
indifference’—necessary to trigger municipal liability.” Id.
(citation omitted). Further, “the existence of a pattern of tor-
tious conduct by inadequately trained employees may tend to
3356             LONG v. COUNTY OF LOS ANGELES
show that the lack of proper training, rather than a one-time
negligent administration of the program or factors peculiar to
the officer involved in a particular incident, is the ‘moving
force’ behind the plaintiff’s injury.” Id. at 407-08 (citation
omitted).

   A plaintiff also might succeed in proving a failure-to-train
claim without showing a pattern of constitutional violations
where “a violation of federal rights may be a highly predict-
able consequence of a failure to equip law enforcement offi-
cers with specific tools to handle recurring situations.” Id. at
409. The Brown Court explained:

      The likelihood that the situation will recur and the
      predictability that an officer lacking specific tools to
      handle that situation will violate citizens’ rights
      could justify a finding that policymakers’ decision
      not to train the officer reflected “deliberate indiffer-
      ence” to the obvious consequence of the policy-
      makers’ choice—namely, a violation of a specific
      constitutional or statutory right.

Id.

   In the present case, the district court found that Appellant
had not shown that County policy was the cause of Mr. Idlet’s
injuries because she had not presented evidence that the
County knew or should have known that its failure to train its
employees would likely result in a constitutional violation.
Rather, the court found, the evidence showed at most that an
individual health care provider may have acted negligently in
the care of a single patient. The district court further con-
cluded that, even if liability could be found based on an iso-
lated incident, the County’s policy of leaving medical
decision-making up to trained medical personnel did not con-
stitute a policy of deliberate indifference.
                LONG v. COUNTY OF LOS ANGELES              3357
    a.   Reliance on trained medical professionals

   The County argues that, as a matter of law, a policy of reli-
ance upon the trained professional doctors and nurses who
worked in the MSB cannot amount to deliberate indifference
because the alleged deficiencies identified by Appellant fall
within the province of medical and nursing schools, and noth-
ing in the record suggests that the County had reason to
believe the professional medical training received by the MSB
doctors and nurses was deficient. This argument is contrary to
this court’s case law, which holds that, even where trained
professionals are involved, a plaintiff is not foreclosed from
raising a genuine issue of triable fact regarding municipal lia-
bility when evidence is presented which shows that the
municipality’s failure to train its employees amounts to delib-
erate indifference. Indeed, the County’s argument would
allow municipalities to insulate themselves from liability for
failing to adopt needed policies by delegating to trained per-
sonnel the authority to decide all such matters on a case by
case basis, and would absolve the governmental agencies of
any responsibility for providing their licensed or certified
teachers, nurses, police officers and other professionals with
the necessary additional training required to perform their par-
ticular assignments or to implement the agency’s specific pol-
icies.

   [6] In Miranda v. Clark County, 319 F.3d 465 (9th Cir.
2003) (en banc), this court clarified that a municipality may
be charged with the failure to train even where trained profes-
sionals are involved. The plaintiff, a former defendant whose
capital murder conviction was overturned on collateral review
on grounds of ineffective assistance of counsel, sued the
county’s public defender’s office under § 1983 for imple-
menting policies which led to his wrongful conviction. The
complaint alleged that the county had a policy of assigning
the least experienced attorneys to capital cases without pro-
viding any training, thus demonstrating callous indifference to
the defendant’s constitutional rights. Id. at 471. The county
3358            LONG v. COUNTY OF LOS ANGELES
argued that, as a matter of law, there was no callous disregard
of constitutional rights because attorneys who have graduated
from law school and passed the bar should be considered ade-
quately trained to handle capital murder cases. Id. The district
court dismissed the action for failure to state a claim upon
which relief could be granted. On appeal, this court reversed
and remanded, holding that the plaintiff stated a claim for
municipal liability based on deliberate indifference to his con-
stitutional rights because he alleged “not merely an isolated
assignment of an inexperienced lawyer, but a deliberate pat-
tern and policy of refusing to train lawyers for capital cases
known to the county administrators to exert unusual demands
on attorneys.” Id.

   In Johnson v. Hawe, 388 F.3d 676 (9th Cir. 2004), cert.
denied, 125 S. Ct. 2294 (2005), this court rejected again the
notion that a county can rely on the fact that its employees are
trained professionals in order to avoid municipal liability.
There, an arrestee filed suit under § 1983 alleging that he had
been arrested, prosecuted and incarcerated in violation of the
Fourth Amendment. In support of his claim of municipal lia-
bility he submitted the declaration of a law enforcement
expert who opined that the police department’s “self-training”
program, which assigned responsibility to the individual offi-
cer for keeping abreast of recent court decisions involving law
enforcement, amounted to a failure to train police officers
about enforcement of the State statute under which the plain-
tiff had been arrested. Id. at 686. Without addressing the
plaintiff’s failure-to-train argument or the expert’s supporting
evidence, the district court rejected the municipal liability
claim because the plaintiff had set forth no evidence to sup-
port the existence of a policy or custom which had been fol-
lowed in his arrest. This court reversed and remanded.
Finding that there were a number of cases which addressed
enforcement of the State statute by public officials, the court
held that the expert’s declaration created “at least a genuine
issue as to whether ‘self-training’ in this context amounted to
deliberate indifference.” Id.
                LONG v. COUNTY OF LOS ANGELES              3359
  [7] Thus, contrary to the district court’s conclusion, the
County’s policy of hiring trained medical professionals does
not insulate it from municipal liability as a matter of law.

    b.   Adequacy of training

   Appellant claims that the County failed adequately to train
jail medical staff to document patients’ conditions and to
monitor and assess the need for patients to be transferred to
a facility with a higher level of medical care. A county’s fail-
ure adequately to train its employees to implement a facially
valid policy can amount to deliberate indifference. See Berry
v. Baca, 379 F.3d 764, 768 (9th Cir. 2004) (even where coun-
ty’s policy for releasing inmates was theoretically reasonable,
as a matter of law the county could not be immune from alle-
gations that, in practice, its implementation of the policy
amounted to deliberate indifference); Munger v. City of Glas-
gow Police Dep’t, 227 F.3d 1082, 1088 (9th Cir. 2000) (pol-
icy of helping intoxicated individuals would not insulate
county from liability for individual’s death if plaintiff could
show that the deprivation was caused by the police depart-
ment’s deliberate indifference in failing adequately to train
officers).

  [8] It is undisputed that the County knew of Mr. Idlet’s
medical condition and that the MSB unit was not equipped to
care for acutely ill patients. Appellant argues that given the
known limitations of the MSB unit it was obvious that MSB
medical staff would need special training in order to care ade-
quately for medically unstable patients and to assess whether
such patients should be transferred to the hospital. Appellant
has presented declarations of experts who, based on their
review of Mr. Idlet’s medical records for the eighteen days he
was in the MSB and the depositions of MSB medical staff,
opine that the MSB nurses had not been trained adequately in
monitoring, documenting and assessing patients’ acute medi-
cal conditions within the confines of a limited-care facility
such as the MSB, and that this failure to train led to a fatal
3360            LONG v. COUNTY OF LOS ANGELES
delay in Mr. Idlet’s care, resulting in his death. Appellant’s
experts further opine that, despite the County Jail’s general
policy requiring that medically unstable inmates be seen by a
doctor and transferred to a hospital for acute care, the County
had failed to train the MSB doctors adequately as to the
urgency with which medically unstable patients must be seen
and assessed in light of the MSB’s limited medical facilities.

   In rebuttal, the County provides testimony of its expert doc-
tors and the MSB nurses, as well as relevant portions of the
medical record, to show that Mr. Idlet was seen by nurses
fifty times while he was in the MSB and that the staff cared
for him diligently. The County asserts that the alleged
instances of the MSB medical staff’s neglect were isolated
occurrences that do not reflect deliberate indifference and
cannot be the basis for municipal liability.

   [9] The evidence creates a triable issue of fact regarding
whether the County’s policy of relying on medical profession-
als without training them how to implement proper proce-
dures for documenting, monitoring and assessing patients for
medical instability within the confines of the MSB amounted
to deliberate indifference.

  2.   Failure to Implement Policies

   In addition to a theory of municipal liability based on the
County’s failure adequately to train its medical staff, Appel-
lant asserts that the County is liable for its failure to develop
and implement necessary policies including a fall policy, a
transfer policy, and a policy requiring prompt medical assess-
ment in the event that an inmate refuses an essential medical
treatment such as oxygen. The County argues that the policies
it had in place were constitutionally sound. Below, the district
court rejected Appellant’s argument, holding that “Plaintiff’s
insistence that the County should have had specific guidelines
on how an MSB doctor was to treat each of [Mr. Idlet’s]
symptoms, from crackles on bilateral lung fields to dark urine
                LONG v. COUNTY OF LOS ANGELES               3361
to swelling to incontinence, would require the County to
create a policy to address every medical exigency an MSB
doctor might encounter.” Long v. County of Los Angeles, No.
03-00531 DSF, Order Granting Defendant’s Motion for Sum-
mary Judgment at 9 (Feb. 10, 2004). Appellant maintains that
the district court’s reasoning does not accurately address her
argument, which is that the policy deficiency was not a failure
to instruct on each specific medical symptom, but a failure to
have adequate general policies.

   [10] This court consistently has found that a county’s lack
of affirmative policies or procedures to guide employees can
amount to deliberate indifference, even when the county has
other general policies in place. For example, in Gibson, a
mentally ill detainee died while in the custody of the county
jail. The decedent’s wife sued the county, alleging that it had
acted with deliberate indifference to her husband’s mental ill-
ness. The district court granted summary judgment in favor of
the county. On appeal, this court reversed and remanded, find-
ing that the county’s policy—which precluded a medical eval-
uation for an incoming detainee who was uncooperative,
combative, or intoxicated—failed adequately to instruct the
nurse on duty how to act upon medical information, including
information from prescription medications, which she
obtained from the detainee. The court held that a jury could
find that the omission was sufficiently likely to result in the
violation of the detainee’s right to medical care that the
county was deliberately indifferent to those needs. 290 F.3d
at 1195. “When policymakers know that their medical staff
members will encounter those with urgent mental health
needs yet fail to provide for the identification of those needs,
it is obvious that a constitutional violation could well result.”
Id. at 1196.

   In Fairley, an arrestee who had been held in jail for twelve
days as the result of a mistaken identification sued the City of
Long Beach for the violation of his constitutional rights. At
trial the jury found the city liable. On appeal this court
3362            LONG v. COUNTY OF LOS ANGELES
affirmed, finding that even though the city’s policies and pro-
cedures had been complied with fully, the plaintiff had pre-
sented sufficient evidence to establish that the city’s failure to
instigate procedures to alleviate the problem of detaining indi-
viduals on the wrong warrant could constitute a policy of
deliberate indifference. 281 F.3d at 918.
   And in Oviatt, this court held that even though the county
had a system for tracking arraignment dates for detainees, its
lack of procedures to alleviate the problem of detecting
missed arraignments—which resulted in the plaintiff’s pro-
longed detention without an arraignment, a bail hearing, or a
trial—was a policy of inaction that amounted to deliberate
indifference to pretrial detainees’ constitutional rights. 954
F.2d at 1478.
   In the present case, Appellant’s experts have opined that
the County lacked adequate policies requiring MSB medical
staff to transfer patients in the event of signs of medical insta-
bility, and to notify a physician promptly when an inmate
falls, and when an inmate refuses essential medical treatment,
such as when Mr. Idlet refused oxygen. The experts conclude
that these inadequacies reflected deliberate indifference to Mr.
Idlet’s medical care and resulted in his death.
   In rebuttal, the County provides testimony of its expert doc-
tors and the MSB nurses, as well as relevant portions of the
medical record, to show that Mr. Idlet was seen by nurses
numerous times while he was in the MSB and that the staff
afforded him proper care. The County asserts that the alleged
instances of the MSB medical staff’s neglect were isolated
occurrences that do not reflect deliberate indifference and
cannot be the basis for municipal liability.
   [11] We conclude that Appellant has presented evidence
that creates a triable issue regarding whether the County’s
failure to implement a policy for responding to the fall of a
medically unstable patient, a policy providing for prompt
medical assessment if an MSB patient refuses necessary treat-
                LONG v. COUNTY OF LOS ANGELES                3363
ment, and a transfer policy, directing MSB staff immediately
to transfer patients no longer medically stable, amounted to
deliberate indifference to Mr. Idlet’s constitutional rights.
C.    Policy as the Moving Force Behind the Violation
   For a policy to be the moving force behind the deprivation
of a constitutional right, the identified deficiency in the policy
must be “closely related to the ultimate injury.” Gibson, 290
F.3d at 1196 (citation omitted). The plaintiff’s burden is to
establish “ ‘that the injury would have been avoided’ ” had
proper policies been implemented. Id. (quoting Oviatt, 954
F.2d at 1478). Thus, in order to demonstrate that the County’s
policy deficiencies were the moving force behind the depriva-
tion of Mr. Idlet’s constitutional rights, Appellant must prove
that the injury to Mr. Idlet would have been avoided had the
County adequately trained MSB medical staff and/or insti-
tuted adequate general policies to guide the medical staff’s
exercise of its professionally-informed discretion. The evi-
dence Appellant has presented creates a triable issue as to
whether the County’s policy deficiencies were the moving
force behind Mr. Idlet’s death.
                        CONCLUSION
   [12] In the context of Monell claims this court has empha-
sized, “Whether a local government has displayed a policy of
deliberate indifference to the constitutional rights of its citi-
zens is generally a jury question.” Gibson, 290 F.3d at 1194-
95 (citation omitted). Appellant has presented sufficient pro-
bative evidence to create a triable issue regarding whether the
County’s policy deficiencies constituted deliberate indiffer-
ence to Mr. Idlet’s constitutional rights and were the moving
force behind his death. Accordingly, the district court’s ruling
granting the County’s motion for summary judgment on the
question of municipal liability is REVERSED and this case is
REMANDED for further proceedings.
     REVERSED AND REMANDED.